UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2017 BIOCEPT, INC. (Exact name of registrant as specified in its charter) Delaware 001-36284 80-0943522 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5810 Nancy Ridge Drive, San Diego, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858)320-8200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As discussed below in Item5.07, on May 2, 2017, Biocept, Inc. (the “Company”) held its 2017 Annual Meeting of Stockholders (the “Annual Meeting”) at which the Company’s stockholders approved the Company’s Amended and Restated 2013 Equity Incentive Plan, as amended (the “2013 Plan”), to, among other things, increase the number of shares of the Company’s common stock available for issuance under the 2013 Plan from 1,022,955 to 3,522,955. A summary of the material terms of the 2013 Plan is set forth in the Company’s definitive proxy statement for the Annual Meeting filed with the Securities and Exchange Commission on March30, 2017. That summary is qualified in its entirety by reference to the text of the 2013 Plan, which is filed as Exhibit 99.1 hereto and incorporated herein by reference. Item5.07 Submission of Matters to a Vote of Security Holders. On May 2, 2017, the Company held the Annual Meeting. As of March 22, 2017, the record date for the Annual Meeting, 22,240,247 shares of common stock were outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 16,137,288 shares of common stock were present in person or represented by proxy for the four proposals summarized below. Proposal 1:Election of Directors The Company’s stockholders elected the two persons listed below to serve until the Company’s 2020 Annual Meeting of Stockholders. The final voting results are as follows: Votes For Votes Withheld Broker Non-Votes Bruce E. Gerhardt Edward Neff Proposal 2:Ratification of the Selection of Independent Registered Public Accounting Firm The Company’s stockholders ratified the selection by the Audit Committee of Mayer Hoffman McCann P.C. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2017. The final voting results are as follows: Votes For Votes Against Abstentions Broker Non-Votes 0 Proposal 3:Approval of Amended and Restated 2013 Equity Incentive Plan, as amended The Company’s stockholders approved the Company’s Amended and Restated 2013 Equity Incentive Plan, as amended. The final voting results are as follows: Votes For Votes Against Abstentions Broker Non-Votes Proposal 4:Authorize to adjourn the Annual Meeting The Company’s stockholders approved the authorization to adjourn the Annual Meeting, if necessary, to solicit additional proxies if there were not sufficient votes in favor of Proposal 3. The final voting results are as follows: Votes For Votes Against Abstentions Broker Non-Votes 9 Item9.01 Financial Statements and Exhibits. (d) Exhibits Amended and Restated 2013 Equity Incentive Plan, as amended, Form of Stock Option Grant Notice, Option Agreement, Form of Restricted Stock Unit Grant Notice and Restricted Stock Unit Agreement for use thereunder. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOCEPT, INC. Dated: May 5, 2017 By: /s/ Michael W. Nall Name: Michael W. Nall Title: President and Chief Executive Officer
